IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                        __________________

                            No. 96-40083
                        Conference Calendar
                         __________________


UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

RODOLFO ROMERO-SOTO,

                                      Defendant-Appellant.



                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. L-95-CV-126
                        - - - - - - - - - -
                           April 18, 1996
Before DUHÉ, DeMOSS, and DENNIS, Circuit Judges.

PER CURIAM:*

     Rodolfo Romero-Soto appeals from the district court's

dismissal of his 28 U.S.C. § 2255 motion which the district court

construed as a 28 U.S.C. § 2241 petition.     Romero-Soto's

appellate brief is construed as a motion to proceed in forma

pauperis (IFP) on appeal.   Because Romero-Soto was challenging

the execution of his sentence, his motion was properly construed

as a 28 U.S.C. § 2241 petition.   See United States v. Gabor, 905

F.2d 76, 77 (5th Cir. 1990).


     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                           No. 96-40083
                                -2-

     Romero-Soto is confined in Big Spring, Texas, which is

located in Howard County, Texas.    Thus, jurisdiction is proper in

the Northern District of Texas.     See 28 U.S.C. § 124(a)(3).   The

Southern District of Texas lacked jurisdiction to afford Romero-

Soto the relief he requested.     Gabor, 905 F.2d at 78.   Because

the appeal raises no legal issue of arguable merit, it is

frivolous.   See Jackson v. Dallas Police Dep't, 811 F.2d 260, 261

(5th Cir. 1986).   Therefore, Romero-Soto's motion to proceed IFP

on appeal is DENIED and the appeal is DISMISSED.     See 5th Cir. R.

42.2.